office_of_chief_counsel internal_revenue_service memorandum number release date cc psi b04 jdmaceachen postf-114042-17 third party communication none date of communication not applicable uilc date august to associate area_counsel manhattan group small_business self-employed attn jane j kim from senior technician reviewer branch office of the associate chief_counsel passthroughs special industries subject deathbed purchase of remainder_interest in a grantor_retained_annuity_trust this chief_counsel_advice responds to your request for assistance dated date this advice may not be used or cited as precedent legend donor spouse trust trust trust date date date date --------------------- ---------------------- --------------------------------------------------- ------------------------------------------------------------------------------------------------- ------------------------------------------ ------------------------------- ------------------------------------------------------------------------------------------------- ----------------------------------------------------------- ------------------------------------------- --------------------------- -------------------- -------------------- -------------------- postf-114042-17 issues whether the remainder_interest in transferred property in which the donor has retained an annuity replenishes the donor’s taxable_estate so as to constitute adequate_and_full_consideration in money or money’s worth for gift_tax purposes where the purchase of the remainder occurs on the donor’s deathbed during the term of the annuity whether a note given in exchange for property that does not constitute adequate_and_full_consideration in money or money’s worth for gift_tax purposes is deductible as a claim against the estate conclusions where the purchase of the remainder occurs on the donor’s deathbed during the term of the annuity the remainder does not replenish the donor’s taxable_estate accordingly the remainder does not constitute adequate_and_full_consideration in money or money’s worth for gift_tax purposes 324_us_308 a note given in exchange for property that does not constitute adequate_and_full_consideration in money or money’s worth for gift_tax purposes is not deductible as a claim against the estate facts on date donor formed trust an irrevocable discretionary_trust for the benefit of donor’s first spouse and issue trust terminates on the later of the death of donor or his first spouse at which time the principal and any accumulated income are distributed outright to donor’s issue per stirpes donor’s first spouse predeceased him donor then married spouse on date donor formed trust an irrevocable_trust for the benefit of donor and his issue under the terms of trust an annuity is payable to donor for the term of the trust and the remainder is payable under the terms of trust on date donor formed trust an irrevocable_trust for the benefit of donor and his issue under the terms of trust an annuity is payable to donor for the term of the trust and the remainder is payable under the terms of trust on date a date before the expiration of the respective terms of trust sec_2 and donor purchased the remainder interests in trust sec_2 and from the trustees of trust donor paid the purchase_price with two unsecured promissory notes donor died the following day donor’s executor filed form_709 united_states gift and generation-skipping_transfer_tax return and reported the purchases of the remainder interests as non-gift transfers postf-114042-17 asserting that donor received adequate_and_full_consideration in money or money’s worth in the form of the remainder interests in trust sec_2 and spouse elected to split_gifts with donor donor’s death occurred prior to the expiration of the respective terms of the annuities payable from the assets transferred to trust sec_2 and donor’s executor filed form_706 united_states estate and generation-skipping_transfer_tax return and included the corpus of trust sec_2 and in the gross_estate sec_2036 sec_20_2036-1 donor’s executor deducted the value of the outstanding promissory notes payable to the trustees of trust as claims against the estate law and analysis adequate_and_full_consideration for purposes of sec_2512 sec_2501 imposes a tax on the transfer of property by gift by an individual sec_2511 provides that the tax shall apply whether the transfer is in trust or otherwise whether the gift is direct or indirect and whether the property is real or personal tangible or intangible sec_2512 provides that if the gift is made in property the value of the property at the date of the gift is considered the amount_of_the_gift sec_25_2511-1 provides in part that the gift_tax also applies to gifts indirectly made thus any transaction in which an interest in property is gratuitously passed or conferred upon another regardless of the means or device employed constitutes a gift subject_to tax see sec_25_2512-8 relating to transfers for insufficient consideration sec_25_2511-1 provides in part that donative_intent on the part of the transferor is not an essential element in the application of the gift_tax to the transfer the application of the tax is based on the objective facts of the transfer and the circumstances under which it is made rather than on the subjective motives of the donor sec_25_2511-2 provides that the gift_tax is not imposed upon the receipt of the property by the donee nor is it necessarily determined by the measure of enrichment resulting to the donee from the transfer nor is it conditioned upon ability to identify the donee at the time of the transfer on the contrary the tax is a primary and personal liability of the donor is an excise upon his act of making the transfer is measured by the value of the property passing from the donor and attaches regardless of the fact that the identity of the donee may not then be known or ascertainable sec_25_2511-2 provides in part that as to any property or part thereof or interest therein of which the donor has so parted with dominion and control as to leave postf-114042-17 in him no power to change its disposition whether for his own benefit or for the benefit of another the gift is complete sec_2512 provides that the amount_of_the_gift is the value of the property transferred for less than an adequate_and_full_consideration in money or money’s worth on the date of the gift sec_25_2512-8 provides in part that transfers reached by the gift_tax are not confined to those only which being without a valuable consideration accord with the common_law concept of gifts but embrace as well sales exchanges and other dispositions of property for a consideration to the extent that the value of the property transferred by the donor exceeds the value in money or money’s worth of the consideration given therefor however a sale exchange or other transfer of property made in the ordinary course of business a transaction which is bona_fide at arm’s length and free from any donative_intent will be considered as made for an adequate_and_full_consideration in money or money’s worth a consideration not reducible to a value in money or money’s worth as love and affection promise of marriage etc is to be wholly disregarded and the entire value of the property transferred constitutes the amount_of_the_gift similarly a relinquishment or promised relinquishment of dower or curtesy or of a statutory estate created in lieu of dower or curtesy or of other marital rights in the spouse’s property or estate shall not be considered to any extent a consideration in money or money’s worth in 324_us_303 the supreme court considered the meaning of the term adequate_and_full_consideration in money or money’s worth for gift_tax purposes there the donor transferred assets to his fiancé to compensate her for the loss of an income_interest that would terminate upon her marriage to him there was no dispute that both a promise of marriage and detriment to a contracting party constituted valuable consideration for purposes of the law of contracts the tax_court had held that if the promise of marriage was the consideration it was not one reducible to a money value and if the fiancé’s loss of the income_interest was the consideration it did not constitute consideration in the hands of the donor if we are to isolate as an independently reviewable question of law the view of the tax_court that money consideration must benefit the donor to relieve a transfer by him from being a gift we think the tax_court was correct the section taxing as gifts transfers that are not made for ‘adequate and full money consideration’ aims to reach those transfers which are withdrawn from the donor’s estate to allow detriment to the donee to satisfy the requirement of ‘adequate and full consideration’ would violate the purpose of the statute and open wide the door for evasion of the gift_tax postf-114042-17 wemyss u s pincite in other words valuable contractual consideration in the hands of the donor is not sufficient adequate_and_full_consideration is that which replenishes or augments the donor’s taxable_estate wemyss had a companion case 324_us_308 which was also a gift_tax case merrill and its predecessors likewise involved situations where a transferred property to b a’s fiancé or spouse in exchange for b’s relinquishment of marital rights in a’s remaining property both wemyss and merrill have come to stand for the general proposition that adequate_and_full_consideration in money or money’s worth for gift_tax purposes is that which replenishes or augments the donor’s taxable_estate see 141_tc_258 noting that under the estate depletion theory a donor receives consideration in money or money’s worth only to the extent that the donor’s estate has been replenished citing wemyss pincite and randolph e paul federal estate_and_gift_taxation para pincite see also sec_2043 transfers for insufficient consideration thus b’s relinquishment of marital rights in a’s property will have no effect on the includible value of that property in a’s gross_estate accordingly the relinquishment of marital rights cannot replenish a donor’s gross_estate for estate_tax purposes and thus cannot constitute adequate_and_full_consideration for gift_tax purposes see also 121_f2d_129 1st cir it is important to keep in mind that in each of the above cases the relinquishment of the marital rights in the donor’s remaining assets did constitute valuable contractual consideration in the hands of the donor and did benefit the donor it enabled the donor to dispose_of that property free of the spousal claims of the second marriage see merrill v fahs u s pincite for instance bristol involved the waiver of spousal claims against a family business that the donor wished to bequeath to the children of his first marriage bristol f 2d pincite indeed in each of these cases it was the prospective husband’s desire to dispose_of his property as he chose that was the basis of the ante-nuptial agreement this freedom did not constitute adequate_and_full_consideration however because it did not augment the husband’s taxable_estate here it cannot be disputed that donor’s liability on the promissory notes depleted donor’s taxable_estate however in the context of a deathbed purchase of a remainder_interest in transferred property in which a donor has retained a sec_2036 string the receipt of the remainder does not increase the value of the donor’s taxable_estate because the value of the entire property including that of the remainder will be includible in the donor’s gross_estate pursuant to sec_2036 thus donor’s receipt of the remainder interests cannot constitute adequate_and_full_consideration within the meaning of sec_2512 commissioner v wemyss u s pincite cf revrul_98_8 1998_1_cb_541 reaching a similar conclusion for gift_tax purposes in the context the steinberg court relied upon wemyss for the general proposition that consideration is that which replenishes the donor’s estate for transfer_tax purposes and found as a factual matter that the donees’ assumption of the donor’s potential liability constituted adequate_and_full_consideration in money or money’s worth steinberg v commissioner t c big_number supp op postf-114042-17 of sec_2519 and sec_2044 accordingly donor has made a completed_gift to the beneficiaries of trust in the amount of the value of the promissory notes transferred to trust adequate_and_full_consideration for purposes of sec_2053 sec_2053 provides in part that the value of the taxable_estate shall be determined by deducting from the value of the gross_estate such amounts for funeral_expenses administration_expenses claims against the estate and unpaid mortgages on or any indebtedness in respect of property where the value of the decedent’s interest therein undiminished by such mortgage or indebtedness is included in the value of the gross_estate as are allowable by the laws of the jurisdiction whether within or without the united_states under which the estate is being administered sec_2053 provides in part that the deduction allowed in the case of claims against the estate unpaid mortgages or any indebtedness shall when founded on a promise or agreement be limited to the extent that they were contracted bona_fide and for an adequate_and_full_consideration in money or money’s worth sec_20_2053-1 provides in part that amounts allowed as deductions under sec_2053 must be expenses and claims that are bona_fide in nature no deduction is permissible to the extent it is founded on a transfer that is essentially donative in character a mere cloak for a gift or bequest sec_20_2053-1 provides in part that factors indicative but not necessarily determinative of the bona_fide nature of a claim or expense involving a family_member of a decedent or a beneficiary of a decedent’s estate or revocable_trust may include but are not limited to a the transaction underlying the claim or expense occurs in the ordinary course of business is negotiated at arm’s length and is free from donative_intent b the claim or expense is not related to an expectation or claim of inheritance c the claim or expense originates pursuant to an agreement between the decedent and the family_member or beneficiary and the agreement is substantiated with contemporaneous evidence d performance by the claimant is pursuant to the terms of an agreement between the decedent and the family_member or beneficiary and the performance and the agreement can be substantiated e all amounts paid in satisfaction or settlement of a claim or expense are reported by each party for federal income and employment_tax purposes to the extent appropriate in a manner that is consistent with the reported nature of the claim or expense sec_20_2053-1 provides in part that for purposes of the foregoing family members include the spouse of the decedent the grandparents parents siblings and lineal_descendants of the decedent or of the decedent’s spouse and the spouse and lineal_descendants of any such grandparent parent and sibling family postf-114042-17 members include adopted individuals beneficiaries of a decedent’s estate include beneficiaries of a_trust of the decedent sec_20_2053-4 provides in part that a claim against a decedent’s estate must represent a personal obligation of the decedent existing at the time of the decedent’s death sec_20_2053-4 provides in part that the deduction for a claim founded upon a promise or agreement is limited to the extent that the promise or agreement was bona_fide and in exchange for adequate_and_full_consideration in money or money’s worth that is the promise or agreement must have been bargained for at arm’s length and the price must have been an adequate and full equivalent reducible to a money value as discussed above in merrill v fahs supra the court considered the correlation of the estate_tax and the gift_tax finding that the estate and gift_tax statutes should be interpreted harmoniously id pincite the court held that the phrase adequate_and_full_consideration should be deemed to have the same meaning in both statutes consideration is that which replenishes the donor’s taxable_estate for transfer_tax purposes commissioner v wemyss u s pincite in 17_tc_495 the tax_court considered the meaning of the phrase adequate_and_full_consideration in the context of the estate_tax this court and other courts and the treasury in its estate and gift_tax regulations had taken the view that the phrase ‘a bona_fide sale for an adequate_and_full_consideration in money or money’s worth‘ means that there must be the kind of consideration which in an arm’s length business transaction provides the transferor_of_property with the full value thereof in exchange and that if the consideration is not paid in money property or services but is represented by some benefit then the benefit must be of the equivalent money value in order to constitute the required ‘adequate and full consideration ’ the supreme court approved that view in commissioner v wemyss supra accordingly the exemption from tax is limited to those transfers of property where the transferor or donor has received benefit in full consideration in a genuine arm’s length transaction and the exemption is not to be allowed in a case where there is only contractual consideration but not ‘adequate and full consideration in money or money’s worth ’ citations and footnotes omitted cf u s v stapf 375_us_118 noting that a deduction should not be predicated solely on the finding that a promise or claim is legally enforceable under the state laws governing the validity of contracts and wills postf-114042-17 where the purchase of the remainder occurs on the donor’s deathbed while he is holding a sec_2036 string to the transferred property the remainder does not increase the value of the donor’s taxable_estate that is because the entire value of the transferred property including that of the remainder will be includible in the donor’s gross_estate pursuant to sec_2036 estate of goetchius v commissioner supra for the same reason donor’s deathbed receipt of the remainder interests cannot constitute adequate_and_full_consideration within the meaning of sec_2053 on these facts the promissory notes are a mere cloak for a gift sec_20_2053-1 47_tc_491 57_tc_833 accordingly no deduction is allowable for donor’s liability on the outstanding promissory notes please call if you have any further questions
